Citation Nr: 1443520	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  14-10 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Payment Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at West Valley Medical Center from August 23, 2013 to August 24, 2013, and at St. Luke's Regional Medical Center from August 24, 2013 through August 31, 2013, and for services rendered by Canyon County Ambulance on August 23, 2013 and August 24, 2013.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran apparently served on active duty from March 1952 to March 1955 (the record before the Board does not include a DD Form 214 or a service department verification of his service).  This case comes to the Board of Veterans' Appeals (Board) on appeal from December 2013 administrative decisions by the Department of Veterans Affairs (VA) Network Payment Center (NPC) in Portland, Oregon, which denied payment or reimbursement of unauthorized medical expenses incurred at West Valley Medical Center from August 23, 2013 to August 24, 2013, and at St. Luke's Regional Medical Center from August 24, 2013 through August 31, 2013, and for services rendered by Canyon County Ambulance on August 23, 2013 and August 24, 2013. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran incurred expenses as a result of medical services at West Valley Medical Center from August 23, 2013 to August 24, 2013, and at St. Luke's Regional Medical Center from August 24, 2013 through August 31, 2013, and for services rendered by Canyon County Ambulance on August 23, 2013 and August 24, 2013; there is no indication that such expenses were authorized by VA. 

2.  The medical services provided at West Valley Medical Center from August 23, 2013 to August 24, 2013, and at St. Luke's Regional Medical Center from August 24, 2013 through August 31, 2013, and the ambulance services rendered by Canyon County Ambulance on August 23, 2013 and August 24, 2013, were not for a service-connected disability, nor did the Veteran have a total disability permanent in nature resulting from a service-connected disability at that time. 

3.  At the time the medical services were provided at West Valley Medical Center from August 23, 2013 to August 24, 2013, and at St. Luke's Regional Medical Center from August 24, 2013 through August 31, 2013, and at the time the ambulance services were provided by Canyon County Ambulance on August 23, 2013 and August 24, 2013, the Veteran had coverage under a health-plan contract for payment or reimbursement of at least part of the costs incurred.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical expenses incurred at West Valley Medical Center from August 23, 2013 to August 24, 2013, and at St. Luke's Regional Medical Center from August 24, 2013 through August 31, 2013, and the ambulance services rendered by Canyon County Ambulance on August 23, 2013 and August 24, 2013, have not been met.  38 U.S.C.A. §§ 1703, 1728, 1725 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence, as is the case here.  Dela Cruz, 15 Vet. App. at 149 (2001).  In other words, no amount of additional evidentiary development would change the result of this case; therefore, no VCAA notice is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim").

In any case, the Veteran was provided a VCAA notice letter in conjunction with each of the VA determinations in December 2013.  Thereafter, his claim was readjudicated in the March 2014 statement of the case.  The VCAA letters generally advised the Veteran of VA's duties to notify and assist and of his duties to provide evidence or information to substantiate his claim.  The letters accompanied the VA denials of his claim, which specifically informed the Veteran of the reasons for the denial (e.g., the Veteran had other insurance benefits).  The Veteran, through his representative, has demonstrated actual knowledge of the requirements for establishing entitlement to payment or reimbursement of medical expenses incurred at West Valley Medical Center from August 23, 2013 to August 24, 2013, and at St. Luke's Regional Medical Center from August 24, 2013 through August 31, 2013, and for services rendered by Canyon County Ambulance on August 23, 2013 and August 24, 2013, which is evidenced by the Veteran's reference to a particular case with similar circumstances that was decided by the U.S. Court of Appeals for Veterans Claims in March 2013 and by his representative's citation to and discussion of the pertinent laws and regulations in a September 2014 written argument presentation.

Legal Criteria, Factual Background, and Analysis

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three different possible theories of entitlement:  (1) the private medical services were authorized by VA; (2) the Veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the Veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725; and 1728(a) (West 2002 & Supp. 2013).

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  Here, the record does not suggest, nor does the Veteran assert, that the treatment he received at West Valley Medical Center and at St. Luke's Regional Medical Center, and the ambulance services rendered by Canyon County Ambulance, were authorized in advance by VA, or that he made an application to VA for authorization within 72 hours after admission.  Accordingly, the Board finds that prior authorization for the private medical treatment received at West Valley Medical Center from August 23, 2013 to August 24, 2013, and at St. Luke's Regional Medical Center from August 24, 2013 through August 31, 2013, and the ambulance services rendered by Canyon County Ambulance on August 23, 2013 and August 24, 2013, was not obtained.

When a Veteran receives treatment at a non-VA facility without prior authorization, there are two statutory provisions that offer an avenue for obtaining payment or reimbursement for medical expenses. 

Under 38 U.S.C.A. § 1728, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility (including related travel expenses), there must be a showing that three criteria are met:  (a) the care and services rendered were (1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); and (b) the services were rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Failure to satisfy any one of the three criteria (a, b, or c) listed above precludes VA from paying unauthorized expenses of medical care, or any medical services including transportation, incurred at a private hospital.  See 38 C.F.R. § 17.120.

In this case, there is no indication from the record, nor has the Veteran alleged, that his treatment at West Valley Medical Center from August 23, 2013 to August 24, 2013, and at St. Luke's Regional Medical Center from August 24, 2013 through August 31, 2013, and the ambulance services received from Canyon County Ambulance, were for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C.A. Chapter 31.  On the dates of treatment and ambulance services in question, the Veteran was service-connected for posttraumatic stress disorder (at 30 percent) and facial scars (at zero percent).  He initially presented at a VA outpatient clinic with severe abdominal pain, nausea, and vomiting on August 23, 2013, and was immediately transported by ambulance to the nearest hospital, West Valley Medical Center.  His admitting diagnoses included severe sepsis secondary to acute cholecystitis, new onset atrial fibrillation with rapid ventricular response, and uncontrolled type 2 diabetes mellitus.  Supportive care was provided until the following day, when it was arranged for the Veteran to be transported to St. Luke's Regional Medical Center, where he underwent surgery that same day on August 24, 2013 for acute gangrenous cholecystitis with choledocholithiasis.  He was discharged from there on August 31, 2013.  At the time of the medical services including transportation, he was not in receipt of a total disability rating based on individual unemployability due to service-connected disabilities.  In view of the foregoing facts, the Veteran is not eligible for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. §§ 17.120.  Therefore, the outcome of this case is dependent upon whether he is eligible for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1725. 

To be eligible for payment or reimbursement under 38 U.S.C.A. § 1725, the claim must be filed within 90 days after the latest of the following:  (1) The date that the veteran was discharged from the facility that furnished the emergency treatment; (2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay at the facility that included the provision of the emergency treatment; or (3) The date the veteran finally exhausted, without success, action to obtain payment from a third party.  See 38 C.F.R. §17.1004(d). 

Here, claims were received in September 2013 from Canyon County Ambulance; thus, they were timely filed.  However, the March 2014 statement of the case reflects that claims from West Valley Medical Center and St. Luke's Regional Medical Center were not received until December 5, 2013 and December 9, 2013, respectively, which would indicate that these claims were untimely.  (Untimeliness was one of two reasons VA cited in denying these claims in December 2013.)  The claims from the medical centers do not appear to be included in the record before the Board.  Regardless, even assuming that the medical center claims were timely filed, the criteria for eligibility for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1725 are not met in this case, as will be explained. 

The provisions of 38 U.S.C.A § 1725(a) provide that VA shall reimburse certain veterans for the reasonable value of emergency treatment furnished the veteran in a non-Department facility.  Eligibility under 38 U.S.C.A § 1725(b) requires the following:  (1) the veteran is an active VA health-care participant, which means he is enrolled in the health care system established under section 1705(a) and received care within the 24-month period preceding the furnishing of such emergency treatment; and (2) the veteran is personally liable for payment, which means he is financially liable to the provider of emergency treatment for that treatment, has no entitlement to care or services under a health-plan contract, has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider, and is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728 . 38 U.S.C.A. § 1725. 

The implementing regulation of the statute is 38 C.F.R. § 17.1002, which provides that payment or reimbursement for emergency services for nonservice-connected disabilities in non-VA facilities is made only if all of the following are met:

 (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

 (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

 (c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

 (d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

 (e) The veteran is financially liable to the provider of emergency treatment for that treatment;

 (f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

 (g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

 (h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

Notwithstanding the provisions of 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 for ambulance services, including air ambulance services, may be made for transporting a veteran to a facility only if the following conditions are met:  

(a) Payment or reimbursement is authorized under 38 U.S.C. § 1725 for emergency treatment provided at such facility (or payment or reimbursement could have been authorized under 38 U.S.C. § 1725 for emergency treatment if death had not occurred before emergency treatment could be provided);

(b) The veteran is financially liable to the provider of the emergency transportation; 

(c) The veteran has no coverage under a health-plan contract for reimbursement or payment, in whole or in part, for the emergency transportation or any emergency treatment authorized under 38 U.S.C.A. § 1728 (this condition is not met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract); and 

(d) If the condition for which the emergency transportation was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such transportation; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider.  

It is important to emphasize that the provisions in 38 C.F.R. § 17.1002 and 38 C.F.R. § 17.1003 are conjunctive, not disjunctive; that is, all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

The Board notes that changes were made to 38 C.F.R. § 17.1002, in December 2011 that were effective as of January 20, 2012.  See 76 Fed. Reg. 79,067-79,072 (Dec. 21, 2011).  These changes, however, are not applicable to this claim.

Further, effective May 21, 2012, VA published a final rule amending 38 C.F.R. § 17.1002 to conform to 2010 statutory changes.  See 77 Fed. Reg. 23,615 (April 20, 2012).  In the "Supplementary Information" section, addressing public comments to the proposed regulatory amendments, VA acknowledged a commenter's suggestion that VA remove the term "or in part" from the current 38 C.F.R. § 17.1002(f).  VA noted that the 2010 statutory changes removed the term "or in part" from 38 U.S.C.A. § 1725(b)(3)(C) (pertaining to contractual or legal recourse against a third party) and that 38 U.S.C.A. § 1725(b)(3)(B) (pertaining to a health-plan contract) had no such revisions.  VA stated, "In other words, section 1725(b)(3)(B) requires that the veteran have 'no entitlement to care or services under a health-plan contract,' which means that any entitlement, even a partial one, bars eligibility under section 1725(b)... The current language of § 17.1002(f) clarifies the language of section 1725(b)(3)(B) by reiterating the veteran's liability for emergency treatment if such veteran has no health-plan contract 'in whole or in part.'"  VA respectfully declined to make any changes to the regulation based on this comment.

In this case, the Veteran had coverage under a health-plan contract for part of the treatment received at West Valley Medical Center from August 23, 2013 to August 24, 2013, and at St. Luke's Regional Medical Center from August 24, 2013 through August 31, 2013, and for services rendered by Canyon County Ambulance on August 23, 2013 and August 24, 2013.  Documents in the file, including the claim forms received in September 2013, from the medical and ambulance service providers show that the Veteran had a health-plan contract with AARP Medicare Complete insured through United Healthcare, from which payments were made for the medical and ambulance services provided from August 23, 2013 through August 31, 2013.  VA medical records in September 2013 also refer to the Veteran's private insurance with AARP.  As noted in a November 2013 VA record, the Veteran had an outstanding bill for $1,180 for his treatment at St. Luke's, and other evidence furnished by the Veteran shows he had paid a $200 co-payment to Canyon County Ambulance after his insurance paid the bulk of the cost of services.  The term "health-plan contract" includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  38 U.S.C.A. § 1725(f)(2)(A); 38 C.F.R. § 17.1001(a)(2).  In other words, the Veteran's policy with AARP is contemplated within the enumerated "health-plan contracts."

The Veteran has not disputed that he has a health-plan contract as defined by the applicable statute.  In a February 2014 statement regarding the reasons for VA's December 2013 administrative denials of his claim, the Veteran asserted the following:  "I believe these explanations do not fit the situation where I presented to the Caldwell VA CBOC and emergent care was determined to be the appropriate [sic].  Again, my provider was not available to evaluate me.  Also, the ER provider later recommended admission to a local hospital."  Evidently, he believes that VA should reconsider paying or reimbursing him for the medical and ambulance services on the basis of the emergency situation in which he found himself on August 23, 2013 and the presumed unavailability of a VA facility and provider to furnish the necessary care.  Indeed, such factors do meet some of the conditions required for payment or reimbursement under 38 U.S.C.A. § 1725.  However, as earlier noted, all the criteria must be met, and in this case the Veteran did not meet the criterion that he have no coverage under a health-plan contract.  

While the Board may be sympathetic toward the Veteran and his claim, it is nevertheless bound by applicable VA statutes and regulations.  See 38 U.S.C.A. §§ 7104(c); 38 C.F.R. § 20.101(a).  In short, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.

The Board observes that in support of his claim the Veteran submitted a copy of a Memorandum Decision, promulgated by the Court in March 2013.  See Gray v. Shinseki, No. 11-3734, 2013 U.S. App. Vet. Claims LEXIS 465 (March 27, 2013).  The factual scenario in that case is similar to the Veteran's.  The Court set aside the Board decision that denied payment or reimbursement for unauthorized medical expenses that were incurred at a non-VA hospital, finding that the Board had not considered the veteran's claim under amended 38 U.S.C.A. § 1725 and its implementing regulations.  First, this single judge decision is non-precedential; that is, it is not to be cited as precedent.  Second, the decision focused upon the old and amended versions of 38 U.S.C.A. § 1725(b)(3)(C), regarding whether there was any contractual or legal recourse against a third party that would, in whole, extinguish a veteran's liability to the provider of emergency treatment in a non-VA facility.  The Court decision did not analyze the preceding provision of 38 U.S.C.A. § 1725(b)(3)(B), regarding whether there was any entitlement to care or services under a health-plan contract.  Under the current statute's framework, if a veteran has coverage under a health-plan contract, regardless if such coverage was in whole or in part, he is not eligible for payment or reimbursement for emergency treatment.  This is also plainly stated in its implementing regulation, 38 C.F.R. § 17.1002(f).  In other words, there is no need to reach the question of whether the veteran would have a claim (contractual or legal recourse) against a third party to extinguish his liability, such as in a circumstance where his condition was caused by an accident or work-related injury, as is contemplated by the current provision of 38 U.S.C.A. § 1725(b)(3)(C) and its implementing regulation, 38 C.F.R. § 17.1002(g).  When Congress enacted the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010), amending portions of 38 U.S.C.A. § 1725, it did not disturb the ineligibility of a veteran covered under a health-plan contract for reimbursement of the unauthorized expenses incurred.   

The Board concludes that under the governing legal authority, there is no basis to establish entitlement to payment or reimbursement of medical expenses incurred at West Valley Medical Center from August 23, 2013 to August 24, 2013, and at St. Luke's Regional Medical Center from August 24, 2013 through August 31, 2013, and for services rendered by Canyon County Ambulance on August 23, 2013 and August 24, 2013.  As such, the claim must be denied.


ORDER

The appeal seeking payment or reimbursement of unauthorized medical expenses incurred at West Valley Medical Center from August 23, 2013 to August 24, 2013, and at St. Luke's Regional Medical Center from August 24, 2013 through August 31, 2013, and for services rendered by Canyon County Ambulance on August 23, 2013 and August 24, 2013 is denied.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


